Case 1:18-cv-00681-RJL Document 165-5 Filed 03/13/20 Page 1 of 2




         Exhibit 4
     Case 1:18-cv-00681-RJL Document 165-5 Filed 03/13/20 Page 2 of 2



From:             Eden Ouainton
To:               Joshua Riley: Michael Gottlieb; Meryl Governski; Sa.m...!::!a.!!
Subject:          Notices of Intent to Serve Third Party Subpoena
Date:             Saturday, February 29, 2020 11:35:57 PM
Attachments:      Google Subooena.2.pdf
                  Notice of Intent to Serve Subpoena Brad Bauman.pdf
                  Notice of Intent to Serve Subpoena Hersh.l.pdf
                  Notice of Intent to Serve Subpoena DellaCamera !2}. pdf
                  Notice of Intent to Serve Subpoena Capone.pdf
                  Notice of Intent to Serve Subpoena Isikoff .pdf
                  Notice of Intent to Serve Subpoena Lanier.pdf
                  Notice of Intent to Serve Subpoena Pratt Wiley .pdf
                  Notice of Intent to Serve Subpoena Amy Dacey.pdf
                  Notice of Intent to Serve Subpoena Ratner.l.pdf
                  Notice of Intent to Serve Subpoena Ratner.2.pdf


CAUTION : External email. Please do not respond to or click on links/attachments unless you recognize
the sender.




Please see attached.

You wi ll note that I am reissuing a number of subpoenas because I have a bad experience with
my former process server and switching to a new process server.


Eden P. Quainton
Quainton Law, PLLC
I 001 A venue of the Americas, 11th Floor
New York, NY 10018
Tel: 2 12.81 3.8389
Fax: 212.813.8390
Cell: 202.360.6296
www.quaintonlaw.com
